MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                           Apr 09 2020, 10:16 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Curtis T. Hill, Jr.
Peru, Indiana                                            Attorney General of Indiana

                                                         Justin F. Roebel
                                                         Supervising Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
      COURT OF APPEALS OF INDIANA

Marcus Noy,                                              April 9, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2787
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable William C. Menges,
Appellee-Plaintiff                                       Jr., Judge
                                                         Trial Court Cause No.
                                                         34D01-1707-F2-820



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020                 Page 1 of 8
                                             Case Summary
[1]   After a jury trial, Marcus Noy was convicted of level 2 felony dealing in cocaine

      and level 3 felony possession of a narcotic drug. The trial court imposed

      consecutive sentences totaling forty-six years. In his second appeal in this

      matter, Noy argues that the trial court erred in denying his counsel’s motion to

      withdraw and in sentencing him. We affirm.


                                 Facts and Procedural History
[2]   The memorandum decision in Noy’s first appeal recites the following facts:


              In June 2017, Noy was a long-term guest at the Baymont Inn in
              Kokomo. While cleaning his room, a housekeeper observed on
              the nightstand a bag containing a white powdered substance.
              The housekeeper contacted the hotel manager, who found in the
              room another bag containing a white powered substance. The
              manager contacted law enforcement officials, who obtained a
              warrant to search the room. During the search, law enforcement
              officials found 296 grams of compressed heroin, 52 grams of
              cocaine, a digital scale covered in white residue, Noy’s credit
              card that also had a white residue on it, and a cutting agent.

              The State charged Noy with Count 1, Level 2 felony dealing in a
              narcotic drug (heroin); Count 2, Level 2 felony dealing in
              cocaine; Count 3, Level 3 felony possession of a narcotic drug
              (heroin); and Count 4, Level 3 felony possession of cocaine.
              Private counsel (“private counsel”) represented Noy at trial. A
              jury convicted Noy of Level 2 felony dealing in cocaine, Level 3
              felony possession of a narcotic drug, and Level 3 felony
              possession of cocaine, and acquitted him of Level 2 felony
              dealing in a narcotic drug.

              In February 2019, after the trial, but before the sentencing

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020   Page 2 of 8
        hearing, Noy sent a letter to the trial court. In the letter, Noy
        explained that although he had paid private counsel to represent
        him, counsel was “the reason why [Noy] was found guilty.”
        According to Noy, counsel “did none of the things [Noy had]
        asked.” Specifically, Noy explained that he had asked counsel
        “to file a suppression motion about the hotel maids entering [his]
        room illegally and about hotel policy about the maids cleaning a
        room that [was] occupied.” Noy, who believed that he would
        not have been convicted had the motion been filed, asked the
        trial court to appoint a public defender for the sentencing
        hearing.

        In response to Noy’s letter, private counsel filed a motion to set a
        counsel status hearing, which the trial court granted. At the
        hearing, private counsel told the trial court that based on Noy’s
        letter, private counsel believed that there had been a breakdown
        in the attorney and client relationship. Private counsel tendered
        a motion to withdraw his appearance. The State took no
        position on the motion. The trial court explained that Noy did
        not have the right to have a public defender appointed for the
        sentencing hearing “simply because [he did not] like the way that
        [private counsel had] handled the trial.” The trial court further
        explained that there had “been absolutely nothing that the Court
        ha[d] seen to show that [private counsel was] either ineffective or
        unethical or violated anything else.” According to the trial court,
        it “s[aw] no reason to discharge [private counsel] simply because
        [Noy …] didn’t like the outcome of the trial.” The trial court
        instructed Noy to choose whether he wanted to represent himself
        or be represented by private counsel. After some discussion, Noy
        decided that he wanted to proceed with private counsel at the
        sentencing hearing. Accordingly, the trial court denied private
        counsel’s motion to withdraw, and private counsel represented
        Noy at the sentencing hearing the following day.

        After hearing testimony at the sentencing hearing, the trial court
        vacated the conviction for Level 3 felony possession of cocaine
        for double jeopardy reasons. Thereafter, the trial court orally

Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020   Page 3 of 8
              sentenced Noy to thirty (30) years executed for [the] Level 2
              felony dealing cocaine conviction and sixteen (16) years for the
              Level 3 felony possession of a controlled substance conviction.
              The trial court ordered the sentences to run consecutively to each
              other and suspended the sixteen (16) year sentence to supervised
              probation.

              A few days later, the trial court issued a written sentencing order
              wherein it sentenced Noy to thirty (30) years executed for the
              Level 2 felony dealing cocaine conviction and sixteen (16) years
              for the Level 3 possession of a controlled substance conviction.
              However, the trial court ordered the sixteen (16) year sentence to
              be served in the Department of Correction rather than on
              probation.


      Noy v. State, No. 19A-CR-820, 2019 WL 5588850, at *1-2 (Ind. Ct. App. Oct.

      30, 2019) (record citations omitted) (most alterations in original).


[3]   Noy requested and was appointed an appellate public defender, who raised the

      following issues: (1) whether the trial court erred in denying Noy’s counsel’s

      motion to withdraw; (2) whether the case should be remanded to clarify his

      sentence; (3) whether the trial court erred in imposing consecutive sentences;

      and (4) whether his sentence is inappropriate. Another panel of this Court

      found that Noy waived the first issue by failing to present a cogent argument,

      but found no error, waiver notwithstanding. The panel granted Noy’s request

      to remand for clarification of his sentence and therefore did not address the two

      remaining issues. Noy did not seek rehearing or transfer.


[4]   On remand, the trial court issued an amended sentencing order that reads in

      pertinent part as follows:

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020   Page 4 of 8
              The Defendant is now sentenced on Count 2, to the Indiana
              Department of Correction for a period of 30 years or 10,950 days,
              executed.

              On Count 3, the Defendant is sentenced to the Indiana
              Department of Correction for a period of 5,840 days, all of which
              is Ordered Suspended, to be served on Supervised Probation.

              The sentence imposed in Count 3 and the sentence imposed in
              Count 2, shall be served consecutively, that is one after the other.


      Appealed Order at 1-2. Noy filed a second appeal.


                                     Discussion and Decision

        Section 1 – Noy’s challenge to the denial of his counsel’s
       motion to withdraw is barred by the law of the case doctrine.
[5]   In this appeal, Noy is represented by the same public defender, who has raised

      three of the same issues that were raised in the first appeal, including whether

      the trial court erred in denying Noy’s counsel’s motion to withdraw. That issue

      has already been decided against Noy, and we agree with the State that it is

      barred by the law of the case doctrine. See Hopkins v. State, 782 N.E.2d 988, 990

      (Ind. 2003) (“The law of the case doctrine mandates that an appellate court’s

      determination of a legal issue binds the trial court and ordinarily restricts the




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020   Page 5 of 8
      court on appeal in any subsequent appeal involving the same case and

      relevantly similar facts.”). 1


            Section 2 – The trial court did not abuse its discretion in
                        imposing consecutive sentences.
[6]   Next, Noy argues that the trial court erred in imposing consecutive sentences

      on counts 1 (dealing in cocaine) and 2 (possession of a narcotic drug, i.e.,

      heroin). “Sentencing determinations are within the trial court’s discretion and

      will be reversed only for an abuse of discretion.” Harris v. State, 964 N.E.2d
920, 926 (Ind. Ct. App. 2012), trans. denied. 2 “An abuse of discretion occurs

      when the trial court’s decision is clearly against the logic and effect of the facts

      and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.” Id.


[7]   Noy relies primarily on a case in which our supreme court reiterated that

      “‘[c]onsecutive sentences are not appropriate when the State sponsors a series of

      virtually identical offenses[,]’” i.e., engages in multiple controlled buys.




      1
        We remind Noy’s counsel that “[a] lawyer shall not bring or defend a proceeding, or assert or controvert a
      issue therein, unless there is a basis in law and fact for doing so that is not frivolous, which includes a good
      faith argument for an extension, modification or reversal of existing law.” Ind. Prof. Conduct Rule 3.1. The
      State observes that “Noy raises almost verbatim the same argument with no additional effort to support his
      claim.” Appellee’s Br. at 11-12.
      2
        Noy’s counsel invokes the “manifestly unreasonable” standard of sentencing review, which is improper for
      two reasons. First, this standard was replaced with the “inappropriate” standard in Indiana Appellate Rule
      7(B) effective January 1, 2003. In re Schlesinger, 53 N.E.3d 417, 417 (Ind. 2016). In Schlesinger, our supreme
      court issued a public reprimand to an attorney who persisted in invoking the outdated standard. Second,
      Noy’s argument is actually a claim that the trial court abused its discretion, rather than a claim that his
      sentence is inappropriate in light of the nature of the offenses and his character pursuant to Appellate Rule
      7(B). These are separate analyses. King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020                         Page 6 of 8
      Eckelbarger v. State, 51 N.E.3d 169, 170 (Ind. 2016) (quoting Gregory v. State, 644
N.E.2d 543, 544 (Ind. 1994)). 3 But that is not what happened here; hotel

      employees alerted police that they had found two bags containing white powder

      in Noy’s room, and a search of the room uncovered over ten ounces of heroin

      and almost two ounces of cocaine. Noy’s reliance on Eckelbarger is misplaced,

      and he cites no pertinent authority to support his argument. Consequently, he

      has failed to establish an abuse of discretion.


            Section 3 – Noy has waived any argument regarding the
                        appropriateness of his sentence.
[8]   Finally, Noy contends that his sentence is “contradictory, illegal, and

      inappropriate.” Appellant’s Br. at 13. 4 To the extent that Noy’s contention

      may be interpreted as an argument that his sentence is inappropriate in light of

      the nature of the offenses and his character pursuant to Indiana Appellate Rule

      7(B), we find that argument waived. He merely acknowledges that using and

      dealing drugs “is nasty” and that he “has a history of both,” as well as “six or

      seven felony convictions ….” Id. at 14. An appellant bears the burden of

      demonstrating that his sentence is inappropriate, Baumholser v. State, 62 N.E.3d
411, 418 (Ind. Ct. App. 2016), trans. denied (2017), and Noy’s perfunctory




      3
        We note that the Gregory court used “not appropriate” in the sense of “improper,” as the “inappropriate”
      standard of review was not incorporated into Appellate Rule 7(B) until 2003. The same term was also used
      in Beno v. State, 581 N.E.2d 922, 924 (Ind. 1992), another multiple-controlled-buy case on which Noy relies.
      4
       Now that the trial court has amended its sentencing order, we fail to see how Noy’s sentence is
      contradictory.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020                       Page 7 of 8
      argument has failed to meet that burden here. See Williams v. State, 631 N.E.2d
485, 489 (Ind. 1994) (finding “perfunctory” sentencing argument waived).

      Accordingly, we affirm.


[9]   Affirmed.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2787| April 9, 2020   Page 8 of 8